DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Publication No. 2019/0163016 A1; hereinafter Kim)
With respect to claim 1, Kim discloses a structure comprising: at least one semiconductor structure [110] comprising at least one semiconductor nanocrystal [122]; and a high-density element [140] for increasing a density of the structure, wherein a density of the high-density element is greater than a density of silica (See ¶[0061]), and wherein the structure is configured to emit light (See ¶[0043]).
	With respect to claim 2, Kim discloses wherein an average density per semiconductor nanocrystal of the structure is higher than an average density per semiconductor nanocrystal of the semiconductor structure without the high-density element (See ¶[0061]; high density element increases density of [120]).
	With respect to claim 3, Kim discloses wherein the at least one semiconductor structure is bonded to a surface of a high-density particle (See ¶[0060]).
	With respect to claim 4, Kim discloses wherein the high-density particle is a luminescent phosphor particle or a non-emissive particle (See ¶[0056]).
	With respect to claim 5, Kim discloses wherein the at least one semiconductor structure is bonded to the surface of the high-density particle with inorganic linkers, organic linkers or non-covalent linking (See ¶[0062-0063] and ¶[0075]).
	With respect to claim 6, Kim discloses wherein each semiconductor nanocrystal comprises an individual first layer [124] surrounding the semiconductor nanocrystal [122].
	With respect to claim 7, Kim discloses wherein the first layer comprises silica or a high- density oxide (See ¶[0049]).
	With respect to claim 8, Kim discloses wherein the first layer comprises at least two regions (see ¶[0044; multi-layer structure)

	With respect to claim 14, Kim discloses an optoelectronic device comprising: a semiconductor chip [512] configured to emit a primary radiation; and a conversion element [520] configured to convert at least part of the primary radiation into a secondary radiation, wherein the conversion element comprises at least one structure [100] according to claim 1 (See Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2019/0163016 A1; hereinafter Kim) in view of Kuzumoto et al. (U.S. Publication No. 2017/0352779 A1; Kuzumoto).
	With respect to claim 9, Kim fails to disclose wherein at least two semiconductor nanocrystals each comprising the first layer are aggregated and surrounded by a second layer.	In the same field of endeavor, Kuzumoto teaches at least two semiconductor nanocrystals [2] each comprising the first layer are aggregated and surrounded by a second layer [3] (See ¶[0018]; core and shell structure surrounded by medium [3]).	The implementation of a aggregating second layer as taught by Kuzumoto allows for stabilization of the nanoparticle and suppress a decrease in quantum yield of the nanoparticle (See ¶[0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 10, the combination of Kim and Kuzumoto discloses wherein the second layer comprises silica or a high-density oxide (see Kuzumoto ¶[0030]).
	With respect to claim 11, the combination of Kim and Kuzumoto discloses wherein the second layer comprises a high-density oxide, and wherein a thickness of 
	With respect to claim 12, the combination of Kim and Kuzumoto discloses wherein the second layer comprises a high-density oxide, and wherein the second layer is in direct contact to the first layers (See Kuzumoto ¶[0030] and Figure 1). 
	With respect to claim 15, Kim fails to disclose wherein the conversion element comprises a single layer of matrix material and at least two wavelength converting compounds with different energy emissions arranged in layers in the single layer of matrix material, wherein the wavelength converting compounds are arranged in order of their energy emission, wherein the wavelength converting compound with a lowest energy emission is arranged closest to the semiconductor chip, and wherein at least one of the wavelength converting compounds comprises the structure.
	In the same field of endeavor Kuzumoto teaches wherein the conversion element comprises a single layer of matrix material and at least two wavelength converting compounds [44],[51] with different energy emissions arranged in layers in the single layer of matrix material, wherein the wavelength converting compounds are arranged in order of their energy emission, wherein the wavelength converting compound with a lowest energy emission is arranged closest to the semiconductor chip, and wherein at least one of the wavelength converting compounds comprises the structure (See Figure 5).	The implementation of organized stacked emissions allows for minimized reabsorption of energy from the layers and increases light emission efficiency (see Kuzumoto ¶[0071]). Therefore, it would have been obvious to one of ordinary skill in the 
	With respect to claim 16, Kim fails to disclose wherein the conversion element comprises a single layer of matrix material, a plurality of structures in the single layer of matrix material, a green phosphor in the single layer of matrix material and a red phosphor in the single layer of matrix material, and wherein the plurality of structures is arranged adjacent to the semiconductor chip, the red phosphor is arranged adjacent to the plurality of structures and the green phosphor is arranged adjacent to the red phosphor.
	In the same field of endeavor, Kuzumoto teaches wherein the conversion element comprises a single layer of matrix material, a plurality of structures [44,51] in the single layer of matrix material, a green phosphor in the single layer of matrix material and a red phosphor in the single layer of matrix material, and wherein the plurality of structures is arranged adjacent to the semiconductor chip, the red phosphor is arranged adjacent to the plurality of structures and the green phosphor is arranged adjacent to the red phosphor (See Figure 5).	The implementation of organized stacked emissions allows for minimized reabsorption of energy from the layers and increases light emission efficiency (see Kuzumoto ¶[0071]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

	In the same field of endeavor, Kuzumoto teaches wherein the structure comprises semiconductor structures [52] bonded to a surface of a high-density particle, and wherein the high-density particle is a luminescent phosphor particle (See ¶[0018] and ¶[0024]).	The implementation of luminescent phosphor particles bonded to the semiconductor structures allows for increased quantum yields and high light emission efficiency (See Kuzumoto ¶[0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazumi et al. (U.S. Publication No. 2017/0167693 A1) discloses a nanoparticle structure
Kuzumoto et al. (U.S. Publication No. 2017/0166807 A1) discloses a nanoparticle structure
Mangum et al. (U.S. Patent No. 9,478,717 B2) discloses a nanoparticle structure
Choi et al. (U.S. Publication No. 2015/0285444 A1) discloses a nanoparticle structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818